Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highly-complex resin system” in claims 1-2 and their dependents is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For examining purposes Examiner asserts a “highly complex resin system” to be a polyester, epoxies, polyurethane and/or silicone as disclosed in paragraph [020] .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 9, 11, & 13-17  is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Eguchi et al. US2006/0272150.

	Per claim 1 Eguchi et al. teaches a system (see fig.5A-5F; Abstract), comprising: a printed circuit board (PCB) (1A; [0039], [0088]) comprising one or more electrical and/or electronic components ([0091]); a composite material (9; Abstract) comprising highly-complex resin systems ([0044], “epoxy resin”) and thermally-resistant solids ([0044], “silicone rubber”), the composite material adheres to the PCB encases the one or more electrical or electronic components (see fig.5F; Abstract, [0039]-[0044]). 
	Eguchi et al. does not explicitly teach the highly-complex resin systems and thermally-resistant solids are mixed and oxygen is eliminated from the mixture to form the composite material, the composite material is poured over the PCB
	The language, term, or phrase " the highly-complex resin systems and thermally-resistant solids are mixed and oxygen is eliminated from the mixture to form the composite material, the composite material is poured over the PCB", is directed towards the process of making a “composite material over a PCB”.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " the highly-complex resin systems and thermally-resistant solids are mixed and oxygen is eliminated from the mixture to form the composite material, the composite material is poured over the PCB" only requires a “composite material over a PCB”, which does not distinguish the invention from Eguchi et al., who teaches the structure as claimed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the process as taught by Eguchi et al. to make the final product of the claimed invention, because it enables the system to be a smaller size, to have enhanced reliability and productivity. 
	Per claim 2 Eguchi et al. teaches the system of claim 1, wherein the highly-complex resin systems comprise epoxies ([0044], “epoxy resin”).  
	Per claim 3 Eguchi et al. teaches the system of claim 1, wherein input/output (I/O) components (6 & 7; Abstract) are not encased in the composite material (see fig.5F, “portion of connector 6 & 7 that connects externally is not encased in the composite material”).  
	Per claim 4 Eguchi et al. teaches the system of claim 1, wherein the PCB (1A) comprises a heat sink (17; [0093]) that is not fully encased in the composite material (see fig.5D-5F, “the bottom portion of 17 is not covered by the composite material”).  
	Per claim 5 Eguchi et al. teaches the system of claim 4, wherein the electrical and electronic components produces heat, and the heat is guided by the composite material and away from the PCB through the heat sink (17; [0093], [0096]).11  
	Per claim 6 Eguchi et al. teaches the system of claim 1, wherein the electrical and/or electronic components produces heat, and the heat is dissipated through the composite material (9; [0093], [0096], “plastic composite can be made of thermosetting resin, Examiner asserts that the composite material is also a thermosetting resin”).  
	Per claim 9 Eguchi et al. teaches the system of claim 1, wherein the composite material eliminates vibration of electrical and/or electronic components on the PCB ([0057]).  
	Per claim 11 Eguchi et al. teaches the system of claim 1, wherein the composite material reduces radiation exposure for the PCB ([0125]-0127], “electromagnetic shield”).  
	Per claim 13 Eguchi et al. teaches the They system of claim 1, wherein the composite material provides thermal protection to the PCB ([0003] & [0052]).  
	Per claim 14 Eguchi et al. teaches the system of claim 1, wherein the composite material (9) provides electrical isolation properties to the PCB ([0044], “electrical isolation are the properties of thermosetting resin and silicone rubber encasing the PCB”).  
	Per claim 15 Eguchi et al. teaches the system of claim 1, wherein the composite material provides toughness to the PCB ([0057], “fatigue resistance”).  
Per claim 16 Eguchi et al. teaches the system of claim 1, wherein the composite material makes the one or more electrical and/or electronics on the PCB run cooler ([0052], “heat resistance enables a cooler system”).  
	Per claim 17 Eguchi et al. teaches the system of claim 1, wherein the composite material is electrically non-conductive ([0044], “properties of thermosetting resin and silicone rubber”).  
	
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Eguchi et al. US2006/0272150 in view of Pavageau et al. US2018/0336376.

	Per claim 7 Eguchi et al. teaches the system of claim 1, 
	Eguchi et al. does not explicitly teach wherein the composite material renders the PCB tamper resistant.  
	Pavageau et al. however discloses wherein the composite material renders the PCB tamper resistant ([0018]-[0028]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a thermosetting resin as a tamper resistant material as taught by Pavageau et al. in the system of Eguchi et al. because it ensures a better securing of the components of the PCB from malicious third parties.
	Per claim 8 Eguchi et al. teaches the system of claim 1, 
	Eguchi et al. does not explicitly teach wherein the composite material makes the PCB free from intrusion.  
	Pavageau et al. however discloses wherein the composite material makes the PCB free from intrusion ([0018]-[0028]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a thermosetting resin as a tamper resistant material as taught by Pavageau et al. in the system of Eguchi et al. because it ensures a better securing of the components of the PCB from malicious third parties.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Eguchi et al. US2006/0272150 in view of Fujimori et al. US2004/0046252.

	Per claim 10 Eguchi et al. teaches the system of claim 1, 
	Eguchi et al. does not explicitly teach wherein the composite material reduces and/or eliminates corrosion of electrical and/or electronic components on the PCB.  
	Fujimori et al. however discloses wherein the composite material reduces and/or eliminates corrosion of electrical and/or electronic components on the PCB ([0012]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a thermosetting resin in as taught by Fujimori et al. in the system of Eguchi et al., because it seals the components of the PCB from moisture, which prevents corrosion and damage of the PCB and its components. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Eguchi et al. US2006/0272150 in view of Kochi et al. US2012/0178329.

	Per claim 12 Eguchi et al. teaches the system of claim 1, 
	Eguchi et al. does not explicitly teach wherein the composite material is lightweight.12  
	Kochi et al. however discloses wherein the composite material is lightweight ([0002]).12  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the thermosetting resin as taught by Kochi et al. in the system of Eguchi et al., because thermosetting resins are known for being light weight, thus making the system of Eguchi et al. to not be heavy and easily.

Email Communication
3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

4.	Applicant's arguments filed 09/20/22 have been fully considered but they are not persuasive. 
	The claims are drawn towards a product by process limitation, therefore the language, term or phrase "the highly-complex resin systems and thermally-resistant solids are mixed and oxygen is eliminated from the mixture to form the composite material, the composite material is poured over the PCB", is directed towards the process of making a “composite material over a PCB”.  
	It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " the highly-complex resin systems and thermally-resistant solids are mixed and oxygen is eliminated from the mixture to form the composite material, the composite material is poured over the PCB" only requires a “composite material over a PCB”, which does not distinguish the invention from Eguchi et al., who teaches the structure as claimed. 
	Examiner asserts that the product of Eguchi et al. reads on the product of the claims regardless of how the product of Eguchi is made. Applicant has not provided any criticality that differentiates the final product of Eguchi from the disclosed claims. 

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835